       Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

MURIEL’S NEW ORLEANS, LLC
               PLAINTIFF,                                        CIVIL ACTION

VERSUS                                                           2:20-CV-02295-NJB-MBN

STATE FARM FIRE AND CASUALTY                                     SECTION: “G” (5)
COMPANY
               DEFENDANT.

                                  FIRST AMENDED COMPLAINT


        NOW INTO COURT, comes Plaintiff, Muriel’s New Orleans, LLC d/b/a Muriel’s

Jackson Square (hereinafter “Muriel’s”) through undersigned counsel, who, pursuant to leave of

court granted (R. Doc. 65), respectfully amends the entirety of its state court petition to state as

follows:

                                        NATURE OF THE ACTION

        1.         This is an action by Plaintiff, Muriel’s, against Defendant, State Farm, for its

wrongful denial of insurance coverage for lost business income resulting from the action of a

governmental body in the midst of a pandemic.

        2.         State Farm contracted to pay for direct physical losses resulting from “conduct, acts

or decisions, [of a] governmental body” that are not excluded from coverage. The decisions and

actions of various governmental bodies caused Muriel’s business operations to be completely

shutdown for two and half months, before allowing limited operations.

        3.         Muriel’s lost the functionality and use of its insured physical property for its only

intended purpose as a direct result of the governmental actions and civil orders restricting the use

of its facility.
      Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 2 of 18




       4.      Multiple courts across the country have determined that this loss of use of the

insured property is direct physical loss as required to trigger insurance coverage.

       5.      State Farm had the option to exclude pandemics if it had so desired. It chose not to

include clear excluding language, and it cannot rewrite the policy now. See, e.g., Henderson Road

Restaurant Systems, Inc., v. Zurich American Ins. Co., 1:20-cv-01239-DAP, (N.D. Ohio 01/19/21).

       6.      State Farm also defrauded Muriel’s by amending the State Farm policy to exclude

coverage for pandemic events like SARS, without disclosing that exclusion in the Policy. State

Farm obtained permission to amend its policy without an accompanying rate reduction by

testifying to the Louisiana Department of Insurance that the addition of the word “virus” was only

meant to clarify the existing “contamination exclusion.”

       7.      Once Covid-19 hit, State Farm declared that the addition of the word “virus” was

actually intended to specifically preclude coverage for pandemics, without any relation to a

contamination of the property. This intentional effort to hide an exclusion from Muriel’s (and the

broader population of insureds) constitutes fraud under Louisiana law.

       8.      Had Muriel’s been made aware by State Farm that a pandemic event would be

excluded from coverage, it could have increased its supplemental Pandemic policy to sufficiently

cover its losses. Instead, it was fraudulently induced to believe it had $2 million in business

interruption coverage based on the face of the policy and therefore had only minimal coverage

under an unrelated Pandemic Event Endorsement policy.




                                                 2
      Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 3 of 18




                                             PARTIES
        9.     Made Plaintiff herein is Muriel’s New Orleans, LLC d/b/a Muriel’s Jackson Square

(hereinafter “Muriel’s”), who is a Louisiana limited liability company authorized to do and doing

business in the Parish of Orleans, State of Louisiana.

        10.    Made Defendant herein is: State Farm Fire and Casualty Company (hereinafter

“State Farm”) subscribing to Policy Number 98-BT-Q670-6 issued to Plaintiff for the period of

June 19, 2019 to June 19, 2020.

                                    JURISDICTION AND VENUE

        11.    This Court has subject matter jurisdiction over the matters alleged herein according

to its Order of November 18, 2020 (R. Doc. 30), denying Muriel’s motion to remand the matter to

state court.

                                     FACTUAL BACKGROUND

        12.    This is an action by Muriel’s against State Farm for its wrongful denial of insurance

coverage for lost business income resulting from the actions and decisions taken by multiple

governmental bodies to reduce life threatening harm to the public during a global pandemic.

        13.    The covered location is the location of Muriel’s Jackson Square, a well-known New

Orleans restaurant in the heart of the French Quarter at 801 Conti St., New Orleans, Louisiana

70116 (hereinafter “Property”).

        14.    Muriel’s business requires that its facility be open to the public for in-person dining

in order to generate sufficient revenue to be profitable and remain in business. Prior to the

pandemic, takeout orders accounted for less than one percent (1%) of Muriel’s business. In 20

years of business Muriel’s has never operated in the retail market of food delivery. Muriel’s



                                                 3
      Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 4 of 18




business focus and physical property is designed for large gatherings – i.e., banquets, receptions,

corporate events, etc.

       15.     Muriel’s acquired an “all risk” policy that does not exclude pandemics from

coverage. The Property is covered under a policy of insurance issued by State Farm with policy

98-BT-Q670-6 (hereinafter “Policy”).

       16.     Muriel’s purchased businessowner’s insurance to protect against threats it could

not identify sufficiently to protect itself from. In exchange for Muriel’s payment of $70,458, State

Farm provided the Declarations page, along with the coverage expanding endorsements. The

actual insurance policy was not provided to Muriel’s at the time of contract formation. The

Declarations page delivered at payment included numerous additional lines of coverage added to

the State Farm policy. The list of added endorsements to coverage is four pages long and covers

losses up to the $2,000,000 policy limit.

       17.     Specifically, Muriel’s purchased a Loss of Income and Extra Expense endorsement

(CMP-4705.2) from State Farm. Muriel’s management specifically understood that a pandemic

event causing a business shutdown would be covered by the State Farm Policy, including the Loss

of Income and Extra Expense endorsement (CMP-4705.2).

       18.     With this understanding Muriel’s management team also purchased a $100,000

supplemental Pandemic Event Endorsement policy (TNR 18 8231) from Professional Liability

Insurance Services, Inc. (“PLIS”) as the Appointed Representative for Certain Underwriters at

Lloyd’s. Had State Farm informed Muriel’s that it intended to exclude pandemics from its Policy,

Muriel’s could have increased this supplemental coverage from PLIS to better protect itself, and

also demanded a lower rate on the State Farm policy.



                                                 4
      Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 5 of 18




        19.     The State Farm policy is an “all-risk policy,” insofar as it provides that accidental

direct physical loss is covered under the policy unless specifically excluded or limited in the policy.

State Farm provided coverage for all “accidental direct physical loss to Covered Property unless

the loss is” specifically excluded, and not added by Endorsement. See Businessowner’s Coverage

Form CMP-4100 at p. 4, Rec. Doc. 12-3.

        20.     State Farm chose not to define “accidental, “direct,” “physical,” or “loss” in the

combined 101 pages of the CMP-4100 policy and Extensions of Coverage (Rec. Doc. 12-3).1

“’Loss’ and ‘direct physical loss’ are not defined in the policy; accordingly, those terms must be

given their ordinary, generally-accepted meanings. See La. C.C. art. 2047.” Mangerchine v.

Reaves, 2010 1052 (La.App. 1 Cir. 03/125/11), 63 So. 3d 1049, 1056.

        21.     Louisiana cases make clear that “loss” does not require damage to the physical

structure of the insured property. As the Louisiana First Circuit Court of Appeals explained,

“[a]nother definition of ‘loss,’ in the specific context of insurance, is ‘the amount of an insured’s

financial detriment by . . . damage that the insurer is liable for…The term ‘loss,’ on the other hand,

combines the element of physical damage to the property with that of corresponding reduction in

patrimony from the subjective standpoint of the insured.’” Id.

        22.     Other federal courts have also considered the use of “direct physical loss” in

insurance policies and found loss of business to be covered. See, e.g., Order Denying Motion to

Dismiss, Studio 417, Inc., et al., v. The Cincinnati Insurance Company, 6:20-cv-03127-SRB, Rec.

Doc. 40, 8/12/20, p. 8. As the Studio 417 Court concluded, loss includes “losing possession” and




1
 The Policy does define “accident” at Section I – Definitions (Rec. Doc. 12-3, at 23 or 102) but that
specific term is limited to the Equipment Breakdown coverage section of the policy and the definition
provided is accordingly limited to equipment.
                                                    5
      Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 6 of 18




“deprivation.” Id., at 8. Other examples have been detailed in Muriel’s opposition (R. Doc. 27) to

State Farm’s motion to dismiss (R. Doc. 12).

       23.     Plaintiff and State Farm entered into a contract of indemnity, whereby Plaintiff

agreed to make cash payments to State Farm in exchange for State Farm’s promise to indemnify

Plaintiff for losses including, but not limited to, business income losses.

       24.     The Policy was in full effect, providing property, business personal property,

business income, and extra expense, and additional coverages between the period of June 19, 2019

through June 19, 2020.

       25.     Plaintiff faithfully paid policy premiums to State Farm, specifically for coverage

under the Business Income and Extra Expense Coverage Form in the event of business closures

by order of Civil Authority.

       26.     Under the Policy’s Civil Authority provision, insurance coverage is extended to

apply to the actual loss of business income sustained and necessary extra expenses incurred when

access to the insured premises is specifically prohibited by governmental decision, action or order

as a direct result of a covered cause of loss to the covered property or any property not more than

one mile of Plaintiff’s covered location.

       27.     Separate and apart from the Civil Authority provision is the Acts or Decisions

“contra-exclusion.” Muriel’s paid increased premiums to add protections against the loss of

income caused by decisions of a governmental body that resulted in loss of use of the restaurant.

Coverage for the executive order that rendered the insured property uninhabitable and unavailable

is expressly included at Section I(3)(b).

       28.     This section is an exclusion section, but then adds a “but, if” clause that provides

coverage if that condition is met. Therein the policy states that State Farm will pay for direct

                                                  6
         Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 7 of 18




physical losses resulting from “conduct, acts or decisions, [of] governmental body” that are not

excluded from coverage. The policy expressly states:

                b. Acts or Decisions
                Conduct, acts or decisions, including the failure to act or decide, of
                any person, group, organization or governmental body whether
                intentional, wrongful, negligent or without fault.
                …
                But if accidental direct physical loss results from items 3.a., 3.b.
                [acts or decisions of government], or 3.c., we will pay for that
                resulting loss unless the resulting loss is itself one of the losses not
                insured in SECTION I of this coverage form.2
          29.   In response to the Centers for Disease Control (CDC) and World Health

Organization (WHO)’s instructions regarding the pandemic, Governor John Bel Edwards in his

official capacity as Governor of Louisiana, issued a statewide Civil Authority Order, Proclamation

Number JBE 2020-27 (hereinafter “the Order”), on March 13, 2020, banning gatherings of 250 or

more people in a single space at the same time where individuals will be in close proximity to each

other.

          30.   On March 16, 2020, the Governor supplemented that order limiting gatherings to

no more than 50 people and ceased all restaurants, cafes, and coffee shops, statewide, from

allowing any on premises consumption of food or beverages.

          31.   In addition, the office of the Mayor of the City of New Orleans issued an

Emergency Proclamation, which required all establishments, including restaurants, to close until

April 16, 2020, effective March 17, 2020, allowing only take-out or delivery service. Mayor

Cantrell cited that “Covid-19 may be spread amongst the population by various means of exposure,




2
 Business Owner’s Coverage Form CMP-4100 at R. Doc. 12-3, Section I(3)(b) (emphasis in bold italics
added)
                                                   7
      Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 8 of 18




including the propensity to spread person to person…” See Mayor Latoya Cantrell’s March 16th,

2020 Emergency Proclamation attached.

        32.     Mayor Cantrell further extended those orders on April 15, 2020, and also issued a

mandatory Stay-at-Home order pursuant to and in compliance with Proclamation Number 41 JBE

2020 issued by Governor John Bel Edwards, dated April 2, 2020, requiring all residents to stay at

home unless the travel is deemed essential and necessary, effective April 16, 2020 through May

16, 2020. See Mayor Latoya Cantrell’s April 15, 2020 Emergency Proclamation.

        33.     As a further direct and proximate result of the Proclamations issued by the City of

New Orleans and the State of Louisiana, Muriel’s closed its doors on March 16, 2020 and

furloughed a significant number of employees due to the prohibition of access to the insured

premises. Muriel’s never found any evidence of the Covid-19 virus on its property.

        34.     As of June 13, 2020 Muriel’s was allowed to host dining guests at 50% capacity

(Phase Two Reopening Plan), but it still could not host any banquet guests. Muriel’s losses from

this restriction exceed the coverage limits of the Policy.

        35.     The shutdown orders issued by the City of New Orleans and State of Louisiana,

and their effects on Plaintiff’s business, property, and operations constitute a direct physical loss

to covered property and is a covered loss under the terms of the policy.

        36.     Like nearly all the restaurants in the French Quarter, Muriel’s lost the functionality

and use of its physical property as a direct result of the governmental decisions and actions, in the

form of a civil order restricting the use of its facility for its sole function of serving food to public

gatherings.

        37.     Muriel’s business is not designed for a delivery or take-out business plan. Muriel’s

physical property is specifically designed for large gatherings and on-property dining.

                                                   8
      Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 9 of 18




       38.     The Emergency Order of New Orleans Mayor Cantrell is clearly an action or

decision by a governmental authority that results in direct physical loss by preventing Muriel’s

from conducting business from his Property.

       39.     This loss of use is a direct physical loss under the Policy.

       40.     Muriel’s submitted its proof of loss to State Farm as required by the Policy.

       41.     State Farm denied coverage claiming that Muriel’s: (i) had not suffered physical

loss or damage, and (ii) was precluded from covered due to the “virus” exclusion. Muriel’s

sustained tremendous financial damages due to the loss of use and functionality of the Covered

Property.

       42.     State Farm’s reliance on the virus exclusion is misplaced. Muriel’s has not claimed

damage from a virus on the property. State Farm chose not to include a pandemic or communicable

disease exclusion. Instead, it claims that adding “virus” to the list of contaminants it would not

insure was intended to exclude pandemics.

       43.     The plain words of the Policy show that Start Farm cast its virus exclusion as a

contamination exclusion, restricting coverage for remediation, removal, detoxifications, and

rebuilding as a result of said contaminants. The contamination exclusion at issue states as

follows:

               1. We do not insure under any coverage for any loss
               which would not have occurred in the absence of one
               or more of the following excluded events…

                   J. (1) Growth, proliferation, spread or presence of “fungi” or wet
                   or dry rot; or

                   (2) Virus, bacteria or other microorganism that induces or is
                   capable of inducing physical distress, illness or disease; and

                   (3) We will also not pay for:

                                                   9
        Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 10 of 18




                         (a) Any loss of use or delay in rebuilding, repairing
                         or replacing covered property, including
                         any associated cost or expense…

                         (b) Any remediation of “fungi”, wet or dry rot,
                         virus, bacteria or other microorganism…

                              i. Remove the fungi…
                              ii. Tear out or replace…
                              iii. Contain, treat, detoxify…

                         (c) The cost of any testing…3
          44.    This is clearly intended for the reader of the policy to understand that

contamination/pollution would not be covered by the Policy. It does not unambiguously state that

the decision or actions of a governmental body (Section I(3)(b))4 would be excluded if that

action was related to a virus outside the Property that required the shutdown of all restaurants.

          45.    Ambiguities in insurance policies must be interpreted against the insurer as the

drafting party. Further, exclusions from policy coverage must be specific and clear in order to be

enforceable, and they are not to be extended by interpretation or implication but are to be accorded

strictly and narrowly.

          46.    State Farm was acutely aware of the threat a pandemic could cause to its insureds

as a result of the SARS pandemic of 2003. State Farm admits in this proceeding that the “virus”

language was intended by State Farm to exclude more than contamination events. If the virus

exclusion is broader than contamination of the insured property, then State Farm was obligated

to reduce its policy premium to reflect the reduced coverage caused by a pandemic exclusion.




3
    Business Owner’s Coverage Form CMP-4100 at R. Doc. 12-3, Section I (1)(J).
4
    Business Owner’s Coverage Form CMP-4100 at R. Doc. 12-3, p. 56 of 102.
                                                   10
        Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 11 of 18




          47.     The reduction of the policy premium to reflect a reduction in coverage would

have been applied to all policies in Louisiana and therefore caused a significant reduction in

revenue to State Farm for the unknown number of years until a pandemic event occurred.

          48.     In order to avoid the revenue losses required by the reduction in coverage, State

Farm intentionally misled the Louisiana Department of Insurance. State Farm declared the

“virus” language added to the policy only clarified the existing contamination exclusion. As

State Farm’s representative explained, “[i]n light of these concerns, we are presenting an

exclusion relating to contamination by disease-causing viruses or bacteria or other disease-

causing microorganisms.”5 That is why the Louisiana Department of Insurance (LDI)

specifically asked if there was a premium reduction tied to this proposed policy amendment:

                  [LDI] Question: Please identify if there’s a premium decrease
                  associated with this exclusive endorsement, which is a reduction
                  to existing coverage?

                  Answer: The introduction of this exclusion endorsement would
                  not be a reduction in coverage. As the explanatory memorandum
                  state, the current pollution exclusion in property policies
                  encompasses contamination (in face, uses the term contaminant in
                  addition to other terminology). Loss or damage caused by viral or
                  bacterial contaminants are not intended to be covered under current
                  property policies. Therefore, there would not be any rate impact as
                  a result of the filing of this form, as it does not exclude any type of
                  coverage that is currently provided under the policy. This
                  endorsement is being introduced for the purpose of elaborating on a
                  high-profile exposure, and thus to reinforce existing exclusions to
                  prevent unfounded claims for coverage, that does not exist in the
                  current policy.6




5
    Exhibit 1 hereto, at LDI000898-9.
6
    Exhibit 1 hereto, at LDI000937.
                                                    11
     Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 12 of 18




       49.     There is no claim that Muriel’s was contaminated by the Covid-19 virus. The

word virus was only to be applied to the contaminant exclusion of the State Farm policy.

       50.     Pandemic Event and Communicable Disease exclusions are the standard language

of the insurance industry when describing pandemic events and viral infections not tied to

property contamination. State Farm actively chose not to use this language, or similar language,

to inform its contract counterparties that it intended to exclude damages resulting from pandemic

shutdowns, despite its very specific and (now admitted) desire to remove exactly that event from

coverage.

       51.     State Farm defrauded Muriel’s by intentionally drafting the Policy to contain an

exclusion it knew was not indicated in the words of the Policy. Its successful effort to deceive the

Louisiana Department of Insurance is further proof of its fraud against Muriel’s and all other

insureds subject to the same provision.

       52.     This allegation is given more weight by the Judgement of Judge Polster in the

matter of Henderson Road Restaurant Systems, Inc., v. Zurich American Ins. Co., 1:20-cv-

01239-DAP, (N.D. Ohio 01/19/21). In granting summary judgment finding coverage for

pandemic losses, Judge Polster notes evidence of the same plan being executed in Ohio, where

Zurich claimed its “virus” addition to its policy was also part of its existing “contamination”

exclusion.

       53.     Muriel’s alleges herein exactly what Judge Polster noted, the insurer cannot call

the virus language a contamination clarification and then claim it was always intended to be a

limit on damages incurred by actions or decisions of governmental entities during a pandemic

unrelated to any contamination event:



                                                12
     Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 13 of 18




               Zurich argues that Ohio law has not recognized the doctrine of
               regulatory estoppel. ECF Doc. 16 at 12. That may be. But, at the
               least, the 2006 representations to the Ohio Department of Insurers
               show the insurers’ intent in adding the Microorganisms exclusion to
               their policies. They were attempting to exclude coverage for
               property damage caused by the contamination of viruses and
               bacteria on the insureds’ premises, not the loss of business
               income caused by a government closure. And here, the
               Plaintiffs’ properties were not damaged by the contamination of
               a virus or bacteria.7

        54.    Just as is true for the State Farm here, Judge Polster noted that, “[g]oing forward,

Zurich could undoubtedly include an exclusion for government closures in its policies. But the

Policy that Plaintiffs purchased did not contain such an exclusion.” Henderson Road Restaurant

Systems, Inc., v. Zurich American Ins. Co., 1:20-cv-01239-DAP, (N.D. Ohio 01/19/21), *33.

        55.    In standard insurance industry fashion, those detailed terms to describe a pandemic

include the following boiler-plate language to clearly describe a pandemic event. As set forth in

the PLIS Form PE 02-17 of the supplemental policy purchased by Muriel’s, “Pandemic Events”

are either:

               (a) the actual presence of an Infected Person within a Covered
               Location; or,

               (b) the announcement by a Public Health Authority that a
               specific Covered Location is being closed as a result of an
               Epidemic declared by the CDC or WHO.

        56.    The term “Epidemic” is defined in PLIS, Inc.’s Form PE 02-17 as follows:

               “Epidemic” means an occurrence of a Covered Disease that:

               (a) rapidly and unexpectedly becomes widely distributed and affects
               or attacks persons simultaneously throughout a geographic location,
               region, territory, cow1try, continent, or globally as defined by the
               World Health Organization ("WHO"), or the Center for Disease
               Control ("CDC"); and
7
 Henderson Road Restaurant Systems, Inc., v. Zurich American Ins. Co., 1:20-cv-01239-DAP, (N.D.
Ohio 01/19/21), *33. (emphasis added)
                                                13
     Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 14 of 18




               (b) would impair normal physical function of any part, organ or
               system (or a combination thereof) of the body that manifests by a
               characteristic set of signs and symptoms.

       57.     The “Covered Disease” used to define Epidemic is defined as follows, and

specifically covers Coronavirus and its mutations and variations:

               “Covered Disease” is limited to the following pathogens, their
               mutations, or variations:

               Avian Flu, Measles, Severe Acute Respiratory Syndrome-
               associated Coronavirus (SARS-CoV) disease, Bubonic Plague ,
               Meningococcal, Diphtheria, Monkpox, Smallpox, Ebola, Mumps,
               Swine Flu, Hand, Foot and Mouth Disease, Pertussis, Tuberculosis
               (TB), Human Papillomavirus (HPV,) Polio, Varicella
               (Chickenpox), Legionellosis, Rabies, Yellow Fever, Leprosy,
               Rotavirus, Zika Virus, Malaria Rubella or, as designated by
               Underwriters

       58.     This is the standard language of the insurance industry when describing a pandemic

event in a manner meant to disclose its meaning.

       59.     These terms are clear and unambiguous and inform the insured of the scope of its

coverage. None of this boiler-plate pandemic language is included in Muriel’s policy to clearly

exclude it from coverage. Adding the word “virus” to an existing fungi and bacteria contamination

exclusion does not in any way disclose a pandemic exclusion.

       60.     Had State Farm desired to exclude coverage for interruption of Muriel’s business

due to governmental decisions to shut down its operations in the wake of a pandemic, it would

have indicated that in clear terms Muriel’s could reasonably understand.

       61.     Just as the exclusion for Nuclear War and the exclusion for Terrorist Events makes

obvious and clear, the insurance industry, and Start Farm in particular, know how to expressly

exclude a known risk from coverage when they want to.


                                               14
     Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 15 of 18




        62.     State Farm chose not to exclude pandemics using the standard industry definitions

in order to keep its premium price inflated, and Muriel’s was right to understand it had coverage

for this anticipatable threat to operations.

        63.     State Farm defrauded Muriel’s and should be held to provide specific

performance of the contact as written and explained to the Louisiana Department of Insurance.

        64.     State Farm should be equitably estopped from obtaining a policy “clarification”

amendment regarding contamination events at the property and then applying that small change

as if a Pandemic Event or Communicable Disease Exclusion had been approved and amended to

the policy.

        65.     State Farm’s conduct meets the requirements for equitable estoppel. First, it

intentionally misrepresented its policy coverage to the Louisiana Department of Insurance and

Muriel’s. Second, Muriel’s relied on the misrepresentation when entering the insurance contact.

And finally, Muriel’s financial position has been harmed by over $2 million as a result of the

misrepresentation. See, MB Indus., LLC v. CNA Ins. Co., 74 So. 3d 1173, 1180, (La.

10/25/2011), 2011 La. LEXIS 2594, *15-16, 2011-0303 (La. 10/25/11).

                                               Claim I

                                       BREACH OF CONTRACT

        66.     Plaintiff refers to each and every paragraph of the Petition and incorporates those

paragraphs as though set forth in full in this cause of action.

        67.     Plaintiff made a proper and timely claim for benefits due under the policy.

        68.     State Farm wrongfully denied the claim and has refused to pay any benefits under

the policy for the covered losses.



                                                  15
     Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 16 of 18




        69.     Plaintiff complied with all the conditions precedent to receive the benefits under

the terms and conditions of the policy from State Farm. However, State Farm has failed to pay

Plaintiff’s claim for benefits.

        70.     State Farm had a duty and obligation under the policy, the law, and insurance

industry customs and practices to, among other things, pay Plaintiff’s property, business income

and payroll losses, as more fully discussed above. State Farm was likewise obligated to conduct a

thorough investigation of all bases that might support Plaintiff’s claim for coverage.

        71.     As a direct and proximate result of State Farm’s breach of contract, or in the

alternative, anticipatory breach of contract, Plaintiff has suffered, and continues to suffer

significant damages.

                                              Claim II

                                               FRAUD

        72.     Plaintiff refers to each and every paragraph of the Petition and incorporates those

paragraphs as though set forth in full in this cause of action.

        73.     Fraud is defined by La. C.C. Art. 1953 as “a misrepresentation or a suppression of

the truth made with the intention either to obtain an unjust advantage for one party or to cause a

loss or inconvenience to the other. Fraud may also result from silence or inaction.”

        74.     State Farm admits that it anticipated a SARS-like pandemic event in Louisiana and

sought to limit its risk in any way related to a pandemic.

        75.     State Farm did not want to reduce its policy premium as a result of this reduced

policy exposure and therefore told the Louisiana Department of Insurance it wanted to have the

word “virus” added as part of its contamination exclusion without an express pandemic exclusion.



                                                  16
     Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 17 of 18




       76.     Once the expected pandemic hit, State Farm declared it had excluded pandemics

through the addition of the word “virus” as an additional contaminant. State Farm now asserts that

the term “virus” is not limited to contamination events on the covered property, as asserted to the

Louisiana Department of Insurance in order to obtain the policy change but excludes any event in

any way related to a virus regardless of whether or not the Property is contaminated.

       77.     This was a misrepresentation with the intent to obtain an unjust advantage and

constitutes fraud in Louisiana. State Farm’s fraud need only be proved by a preponderance of the

evidence and may be established by circumstantial evidence. See La. C.C. Art. 1957.

       78.     Pursuant to La. C.C. Art. 1958, State Farm is liable to Muriel’s for the damages

caused as well as attorney’s fees and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Muriel’s New Orleans, LLC d/b/a Muriel’s Jackson Square, prays that

after due proceedings are had, there be a judgment rendered in its favor and against Defendant,

State Farm, awarding the policy limits of the State Farm policy and finding that State Farm

defrauded Muriel’s by intentionally concealing its intent to exclude losses related in any way to a

pandemic event, separate and apart from contamination events as stated in the Policy. Plaintiff

further moves for the award of attorney’s fees and legal costs pursuant to La. C.C. art. 1958.




                             [signature block on the following page]




                                                17
     Case 2:20-cv-02295-NJB-MBN Document 66 Filed 05/10/21 Page 18 of 18




Respectfully submitted, this 10th day of May 2021.

                                                     DAVILLIER LAW GROUP, LLC

                                                     /s/ Charles F. Zimmer II
                                                     Daniel E. Davillier, La. No. 23022
                                                     Charles F. Zimmer II, La. No. 26759
                                                     Jonathan D. Lewis, La. No. 37207
                                                     935 Gravier Street, Suite 1702
                                                     New Orleans, LA 70112
                                                     Telephone: (504) 582-6998
                                                     ddavillier@davillierlawgroup.com
                                                     czimmer@davillierlawgroup.com
                                                     jlewis@davillierlawgroup.com

                                                     Counsel for Muriel’s New Orleans, LLC


                                     Certificate of Service

       I certify that I have served a copy of the above and foregoing pleading via Notice of

Electronic filing using this Court’s CM/ECF system to counsel of record participating in the

CM/ECF system on this 10th day of May 2021.

                                                     /s/ Charles F. Zimmer II
                                                       Charles F. Zimmer II




                                               18
